EXHIBIT 10.4.1




VISTEON CORPORATION 2010 INCENTIVE PLAN, AS AMENDED


NONQUALIFIED STOCK OPTION GRANT AGREEMENT


Visteon Corporation, a Delaware corporation (the “Company”), subject to the
terms and conditions of the Visteon Corporation 2010 Incentive Plan, as amended
(the “Amended Plan”) and this non-qualified stock option grant agreement (this
“Agreement”), hereby grants to Participant Name, Global ID Employee ID, (the
“Participant”), the non-qualified stock option (the “Option”) as further
described herein. For purposes of this Agreement, “Employer” means the entity
(the Company or a Subsidiary) that employs the Participant. The option granted
hereby is not intended to be an Incentive Stock Option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended. All capitalized
words not defined in this Agreement have the meanings assigned to them in the
Amended Plan.
1.Grant of Option.
The Company hereby grants to the Participant an “Option” to purchase Number of
Awards Granted shares of common stock of the Company (“Option Shares”),
effective as of Grant Date (the “Grant Date”) under the Amended Plan, and
exercisable as of the date or dates of vesting discussed below (“Vesting Dates”)
at Grant Price (the “Exercise Price”), in accordance with the terms and
conditions specified herein. In the event of certain corporate transactions, the
number of Option Shares covered by this Agreement may be adjusted by the
Organization and Compensation Committee of the Board of Directors of the Company
(the “Committee”) as further described in Section 13 of the Amended Plan.
Electronic acceptance of this Agreement through the third party designee must be
made within 90 days of the Grant Date (by Accept By Date); otherwise the award
in its entirety will be forfeited.
2.    Vesting of Option.
(a)    Unless terminated earlier pursuant to Paragraphs 3 and/or 4, during the
Participant’s continuous employment with the Employer, the Option will vest in
accordance with the following vesting schedule:
(i)    One-third will vest on the first anniversary of the Grant Date;
(ii)    One-third will vest on the second anniversary of the Grant Date; and
(iii)    One-third will vest on the third anniversary of the Grant Date.
(b)    If a Change in Control (as defined in the Amended Plan) occurs before the
Option has vested in full, the following rules will apply, in addition to the
vesting provided for in Paragraph 2(a):


Rev. 03/2019

--------------------------------------------------------------------------------




(i)    If the Option is not assumed, converted or replaced by the acquirer or
other continuing entity, the Option will become fully vested (to the extent not
previously vested) immediately before the Change in Control and the Participant
will be deemed to have automatically exercised the Option (to the extent vested
and outstanding) on the same date.
(ii)    If (A) the Option is assumed, converted or replaced by the acquirer or
other continuing entity and (B) the Participant’s employment is terminated
within 24 months following the Change in Control by the Employer without “Cause”
(as defined below) (other than by reason of death or “disability” (as defined
below)) or as otherwise set forth in any change in control agreement, the
Option, to the extent not previously vested, will become fully vested
immediately upon the termination of the Participant’s employment and the
Participant's rights with respect to the Option will continue in effect until
the date 365 days after the date of such termination (but not later than the
date immediately preceding the seventh anniversary of the Grant Date), subject
to any other limitation on the exercise of such rights in effect at the date of
exercise.
3.    Termination of Employment.
(a)    Except as set forth in Paragraph 2(b) or in the remaining provisions of
this Paragraph 3, if the Participant's employment with the Employer is
terminated for any reason, the Participant's right to exercise the Option will
terminate on the date of termination of employment and all rights hereunder will
cease. The Option will be forfeited to the extent not yet vested as of the date
of termination of employment with the Employer.
(b)    Notwithstanding the provisions of Paragraph 3(a), if the Participant is
placed on an approved leave of absence, with or without pay, the Participant’s
rights with respect to the Option will continue in effect or continue to accrue
as if the Participant was actively employed.
(c)    Notwithstanding the provisions of Paragraph 3(a), if the Participant's
employment with the Employer is terminated by reason of “retirement” (as defined
below), disability (for U.S. employees, as defined in the Company’s long-term
disability plan and for employees outside of the U.S. as determined by the
Employer’s long-term disability policy or by the Committee or its delegate, in
its sole discretion) or death, and provided that at the date of termination, the
Participant had remained in the employ of the Employer for at least 180 days
following the Grant Date, the Participant's rights with respect to the Option
will continue in effect or continue to accrue for the period ending on the date
immediately preceding the seventh anniversary of the Grant Date, subject to any
other limitation on the exercise of such rights in effect at the date of
exercise. For purposes of this Agreement, “retirement” means the Participant
terminates employment either (1) after attaining age 55 and completion of at
least 10 years of service, or (2) after completion of at least 30 years of
service, regardless of age.
(d)    Notwithstanding the provisions of Paragraph 3(a), if the Participant's
employment with the Employer is terminated by reason of the Participant’s
voluntary resignation, the Participant's rights with respect to the vested
portion of the Option at the date of termination will continue in effect until
the date 90 days after the date of such termination (but not later than the


2



--------------------------------------------------------------------------------




date immediately preceding the seventh anniversary of the Grant Date), subject
to any other limitation on the exercise of such rights in effect at the date of
exercise. The Option will be forfeited to the extent not yet vested at the date
of termination.
(e)    Notwithstanding the provisions of Paragraph 3(a), if the Participant's
employment with the Employer is involuntarily terminated by the Company without
“Cause” (as defined below) and provided that at the date of termination, the
Participant had remained in the employ of the Employer for at least 180 days
following the Grant Date, the Participant's rights with respect to the vested
portion of the Option will continue in effect until the date 365 days after the
date of such termination (but not later than the date immediately preceding the
seventh anniversary of the Grant Date), subject to any other limitation on the
exercise of such rights in effect at the date of exercise. The Option will be
forfeited to the extent not yet vested at the date of termination. For purposes
of this Paragraph 3(e), “Cause” for termination by the Employer shall mean (i)
the willful and continued failure by the Participant to substantially perform
the Participant’s duties with the Company (other than any such failure resulting
from the Participant’s incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to the Participant by
(A) if the Participant is an executive officer of the Company, the Board of
Directors, or (B) if the Participant is not an executive officer of the Company,
the head of the Company’s global human resources department, which demand
specifically identifies the manner in which the Employer believes that the
Participant has not substantially performed the Participant’s duties, or (ii)
the willful engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise.
(f)    For purposes of the Option, the Participant’s employment is considered
terminated as of the earlier of (a) the date the Participant’s employment with
the Employer is terminated; (b) subject to Paragraph 3(b), the date on which the
Participant ceases to provide active service to the Employer; or (c) the date on
which the Participant receives a notice of termination of employment (in all
cases, regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or rendering services or the terms of the
Participant’s employment or service contract, if any). The Participant’s rights
to participate in the Amended Plan will not be extended by any notice period
(e.g., service would not include any contractual notice or any period of “garden
leave” or period of pay in lieu of such notice required under any employment law
in the country where the Participant works or resides (including, but not
limited to, statutory law, regulatory law and/or common law)). The Committee or
its delegate shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the Option.
4.    Cancellation of the Option.
The Option will terminate, and cease to be exercisable, on the earliest of the
following:
(a)    The date immediately preceding the seventh anniversary of the Grant Date;
or


3



--------------------------------------------------------------------------------




(b)    In the event of the Participant's termination of employment with the
Employer, such earlier date as determined in accordance with the rules set forth
in Paragraph 3.
5.    Exercise of Option.
(a)    The Participant may, subject to the limitations of this Agreement and the
Amended Plan, exercise all or any portion of the Option that has become vested
and that has not been cancelled under Paragraphs 3 or 4 by providing notice of
exercise to the Company (in a form acceptable to the Company) specifying the
whole number of Option Shares with respect to which the Option is being
exercised, (i) accompanied by payment of the exercise price, withholding taxes
and any applicable fees and expenses for such Option Shares in cash or by check,
(ii) providing notice to the Company (in a form acceptable to the Company) to
withhold such number of Option Shares otherwise deliverable upon exercise of the
Option having a Market Price equal to the aggregate exercise price, withholding
taxes and any applicable fees and expenses for such Option Shares or (iii)
through a cashless exercise procedure established by the Committee, provided
that if the Participant is an executive officer of the Company, the Company
shall have approved such exercise in advance. If the Participant lives in a
jurisdiction other than the United States, the Committee has the right to limit
the means of exercise to only the foregoing clauses (ii) or (iii).
(b)    After receiving proper notice of exercise and full payment of the
exercise price, including full payment of any taxes, any brokerage fees
associated with the sale of the Option Shares, and any other applicable fees and
expenses, the Company will issue to the Participant (or the Participant's
beneficiary) the Option Shares purchased and not surrendered.
(c)    Notwithstanding the foregoing, the Option will not be exercisable if and
to the extent the Committee determines that such exercise would violate
applicable state or federal securities laws or the rules and regulations of any
securities exchange on which the Stock is then traded, or would violate the laws
of any applicable jurisdiction, and the exercise thereof may be limited or
delayed until such requirements are met.
(d)    The Company may retain the services of a third-party administrator to
effectuate Option exercises and to perform other administrative services in
connection with the Amended Plan. To the extent that the Company has retained
such an administrator, any reference to the Company shall be deemed to refer to
such third party administrator retained by the Company, and the Company may
require the Participant to exercise the Participant's Option only through such
third-party administrator.
6.    Responsibility for Taxes; Withholding.
(a)    Regardless of any action the Company or the Employer takes with respect
to any or all income tax (including U.S. federal, state and local taxes and/or
non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the Participant acknowledges that
the ultimate liability for all Tax-Related Items legally due by the Participant
is and remains the Participant’s sole responsibility. Furthermore, the Company
and the Employer (i) make no representations or undertakings regarding the
treatment


4



--------------------------------------------------------------------------------




of any Tax-Related Items in connection with any aspect of the Option, including
the grant of the Option, the vesting of the Option, the exercise of the Option,
and the subsequent sale of any Option Shares acquired pursuant to this
Agreement; and (ii) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate the Participant’s liability for
Tax-Related Items. Further, if the Participant becomes subject to taxation in
more than one country between the date the Option is granted and the date of any
relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one country.
(b)    The Company and/or the Employer may satisfy its obligation to withhold
Tax-Related Items associated with the exercise of the Option as described in
clauses 5(a)(i) or (ii) above, in any manner determined by the Committee,
including by withholding a portion of the Participant’s cash compensation or by
withholding a number of Option Shares deliverable having a Market Price equal to
the amount required to be withheld. If the obligation for Tax-Related Items is
satisfied by withholding a number of Option Shares deliverable, the Participant
shall be deemed to have been issued the full number of Option Shares,
notwithstanding that a number of the Option Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of the exercise of the
Option. The Committee shall determine, in its discretion, whether cash shall be
given in lieu of any fractional Option Share remaining after the withholding
requirements are satisfied equal to the Fair Market Value of such fractional
share or whether some other more administratively feasible mechanism will be
utilized. The Company may also require the Participant to deliver a check in the
amount of any tax withholding obligation, or to otherwise indemnify the Company,
as a condition to the issuance of any shares of Stock hereunder.
(c)    In the event the withholding requirements are not satisfied, no shares of
Stock will be issued to the Participant (or the Participant’s personal
representative or beneficiary, as the case may be) upon exercise of the Option
unless and until satisfactory arrangements (as determined by the Committee) have
been made by the Participant with respect to the payment of any Tax-Related
Items.
(d)    This Option is intended to be excepted from coverage under Section 409A
of the Code (“Section 409A”) and shall be administered, interpreted and
construed accordingly. The Company may, in its sole discretion and without the
Participant’s consent, modify or amend this Agreement, impose conditions on the
timing and effectiveness of the exercise of the option by the Participant, or
take any other action it deems necessary or advisable, to cause the option to be
excepted from Section 409A (or to comply therewith to the extent the Company
determines it is not excepted). Notwithstanding the foregoing, the Participant
recognizes and acknowledges that Section 409A may impose upon the Participant
certain taxes or interest charges for which the Participant is, and shall
remain, solely responsible.
7.    Conditions on Option Award.
(a)Notwithstanding anything herein to the contrary, the Committee may cancel the
Option, and may refuse to deliver any Option Shares for which the Participant
has tendered a notice


5



--------------------------------------------------------------------------------




of exercise and payment of the exercise price, if before a Change in Control and
during the period from the date of the Participant's termination of employment
from the Employer to the date any Option Shares purchased hereunder are
delivered to the Participant, the Committee determines that the Participant has
either (i) refused to be available, upon request, at reasonable times and upon a
reasonable basis, to consult with, supply information to and otherwise cooperate
with the Company or its Subsidiaries with respect to any matter that was handled
by the Participant or under the Participant's supervision while the Participant
was in the employ of the Employer or (ii) engaged in any activity in violation
of any non-competition and/or non-solicitation covenants.

(b)Notwithstanding anything herein to the contrary, any Option granted hereunder
will be subject to mandatory repayment by the Participant to the Company to the
extent the Participant is, or in the future becomes, subject to (i) any Company
claw-back or recoupment policy that is adopted to comply with the requirements
of any applicable laws, rules or regulations, or otherwise, or (ii) any
applicable laws which impose mandatory recoupment, under circumstances set forth
in such applicable laws, including as required by the Sarbanes-Oxley Act of
2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or other
applicable law, regulation or stock exchange listing requirement, as may be in
effect from time to time, and which may operate to create additional rights for
the Company with respect to the Option and recovery of amounts relating thereto.
By accepting this Option, the Participant agrees and acknowledges that the
Participant is obligated to cooperate with, and provide any and all assistance
necessary to, the Company to recover or recoup this Option or amounts paid under
this Option subject to claw-back pursuant to such law, government regulation,
stock exchange listing requirement or Company policy. Such cooperation and
assistance shall include, but is not limited to, executing, completing and
submitting any documentation necessary to recover or recoup this Option or
amounts paid hereunder from the Participant’s accounts, or pending or future
compensation awards that may be made to the Participant.

In the event that the Committee refuses to deliver Option Shares under this
Paragraph 7, the amount of the exercise price and taxes, if any, tendered by the
Participant or the Participant's beneficiary for purchase of the Option Shares
will be promptly returned to the Participant or the beneficiary.
8.    Non-transferability.
The Participant has no rights to sell, assign, transfer, pledge, or otherwise
alienate the Option under this Agreement, and any such attempted sale,
assignment, transfer, pledge or other conveyance will be null and void. The
Option will be exercisable during the Participant's lifetime only by the
Participant (or the Participant's legal representative).
9.    Securities Law Restrictions.
(a)If the Participant is resident outside of the United States, the Option grant
is not intended to be a public offering of securities in the Participant’s
country. The Company has not submitted any registration statement, prospectus or
other filings with the local securities authorities (unless otherwise required
under local law), and this Option grant is not subject to the supervision of the
local securities authorities.


6



--------------------------------------------------------------------------------




(b)Notwithstanding anything herein to the contrary, the Committee, in its sole
and absolute discretion, may refuse to honor any notice of exercise, may delay
an exercise or delay issuing Option Shares following an exercise, may impose
additional limitations on the Participant's or beneficiary’s ability to exercise
the Option or receive Option Shares upon exercise, and/or may impose
restrictions or conditions on the Participant’s or beneficiary’s ability to
directly or indirectly sell, hypothecate, pledge, loan, or otherwise encumber,
transfer or dispose of the Option Shares acquired upon exercise, if the
Committee determines that such action is necessary or desirable for compliance
with any applicable state, federal or non-U.S. law, the requirements of any
stock exchange on which the shares of Stock are then traded, or is requested by
the Company or the underwriters managing any underwritten offering of the
Company’s securities pursuant to an effective registration statement filed under
the Securities Act of 1933.
10.Limited Interest.
(a)    The grant of the Option shall not be construed as giving the Participant
any interest other than as provided in this Agreement. The Participant shall
have no voting or any other rights as a shareholder as a result of the grant of
the Option, until the Option is exercised, the exercise price and applicable
taxes are paid, and the Option Shares issued hereunder.
(b)    The grant of the Option shall not affect in any way the right or power of
the Company to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger, consolidation or business combination of the Company,
or any issuance or modification of any term, condition, or covenant of any bond,
debenture, debt, preferred stock or other instrument ahead of or affecting the
stock or the rights of the holders thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business or any other Company act or proceeding, whether of a similar character
or otherwise.
11.Nature of Grant.
In accepting the Option, the Participant acknowledges and agrees that:

(a)    the Amended Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;


(b)    the grant of the Option is a one-time benefit and does not create any
contractual or other right to receive future grants of stock options or benefits
in lieu of stock options, or other benefits in the future, even if stock options
have been granted repeatedly in the past;


(c)    all decisions with respect to future grants of Options, if any, and their
terms and conditions, will be made by the Company, in its sole discretion;


(d)    nothing contained in this Agreement is intended to create or enlarge any
other contractual obligation between the Company or any of its Subsidiaries and
the Participant;




7



--------------------------------------------------------------------------------




(e)    the Participant is voluntarily participating in the Amended Plan;


(f)    the grant of the Option will not confer on the Participant any right to
continue as an employee or continue in service of the Employer, nor interfere in
any way with the right of the Employer to terminate the Participant's employment
at any time;


(g)    the grant of the Option will not be interpreted to form an employment or
service contract or relationship with the Company or any of its Subsidiaries;


(h)    the Option is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or any Subsidiary,
and are outside the scope of the Participant’s employment contract, if any;


(i)    the Option is not intended to replace any pension rights or compensation;


(j)    the Option is not part of the Participant’s normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance resignation, termination, redundancy, dismissal,
end-of-services payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits, or similar payments and in no event should they
be considered as compensation for, or relating in any way to past services for
the Company or any of its Subsidiaries or Affiliates;


(k)    the future value of the shares of Stock underlying the Option is unknown
and cannot be predicted with certainty;


(l)    in consideration of the Option, no claim or entitlement to compensation
or damages shall arise from the Option resulting from termination of the
Participant’s employment (for any reason whatsoever) and the Participant
irrevocably releases the Company and its Subsidiaries or Affiliates from any
such claim that may arise; if such claim is found by a court of competent
jurisdiction to have arisen, then by signing or electronically accepting this
Agreement, the Participant shall be deemed to have waived the Participant’s
entitlement to pursue such claim;


(m)    unless otherwise provided in the Amended Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Stock;


(n)    unless otherwise agreed with the Company, the Option is not granted as
consideration for, or in connection with, the service the Participant may
provide as a director of a Subsidiary; and


(o)    neither the Company nor any of its Subsidiaries or Affiliates shall be
liable for any change in the value of the Option, the amount realized upon
exercise of the Option or the


8



--------------------------------------------------------------------------------




amount realized upon a subsequent sale of any shares of Stock acquired upon
exercise of the Option, resulting from any fluctuation of the United States
Dollar/local currency foreign exchange rate.
1.    Data Privacy.
The Company and the Employer hold and control certain personal information about
the Participant, including, but not limited to, the Participant’s name, home
address and telephone number, email address, date of birth, social insurance,
passport or other identification number (e.g., resident registration number),
salary, nationality, tax jurisdiction, job title, any shares of Stock or
directorships held in the Company, details of all options, Restricted Stock
Units or any other entitlement to shares of Stock or units awarded, canceled,
purchased, vested, unvested or outstanding in the Participant's favor, for the
purpose of managing and administering the Amended Plan (“Data”).
The Company and/or its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Amended Plan, and the Company and its
Subsidiaries may further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Amended
Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. The Company will
protect the Data by insuring that any such recipients are certified under the
E.U.-U.S. Privacy Shield Framework or have entered into an agreement to hold or
process such Data in compliance with Privacy Shield Principles, the E.U. Model
Clauses or similar legislation of the country where the Participant resides, and
will receive, possess, use, retain and transfer the Data, in electronic or other
form, solely for the purposes of implementing, administering and managing the
Participant’s participation in the Amended Plan, including any requisite
transfer of such Data as may be required for the administration of the Amended
Plan and/or the subsequent holding of shares of Stock on the Participant’s
behalf to a broker or other third party with whom the Participant may elect to
deposit any shares of Stock acquired pursuant to the Amended Plan. The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or
later seeks to revoke the Participant’s consent, the Participant’s employment
status with the Employer will not be affected. The only consequence of refusing
or withdrawing consent is that the Company would not be able to grant Restricted
Stock Units, options or other equity awards to the Participant or administer or
maintain such awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Amended Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.
The Participant may, at any time, exercise the Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation


9



--------------------------------------------------------------------------------




as to the existence of Data, (b) verify the content, origin and accuracy of
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of Data, (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the Amended Plan and
the Participant’s participation in the Amended Plan, and (e) withdraw the
Participant’s consent to the collection, processing or transfer of Data as
provided hereunder (in which case the Restricted Stock Units, options or other
equity awards will be null and void). The Participant may seek to exercise these
rights by contacting the Participant’s local human resources representative.

Finally, upon request of the Company or the Employer, the Participant agrees to
provide an executed data privacy consent form to the Company and/or the Employer
(or any other agreements or consents that may be required by the Company and/or
the Employer) that the Company and/or the Employer may deem necessary to obtain
from the Participant for the purpose of administering the Participant’s
participation in the Amended Plan in compliance with the data privacy laws in
the Participant’s country, either now or in the future. The Participant
understands and agrees that he or she will not be able to participate in the
Amended Plan if the Participant fails to provide any such consent or agreement
requested by the Company and/or the Employer
13.Insider Trading/Market Abuse Laws.
By participating in the Amended Plan, the Participant agrees to comply with the
Company’s policy on insider trading. The Participant further acknowledges that
the Participant may be subject to insider trading restrictions and/or market
abuse laws, that may affect the Participant’s ability to accept, acquire, sell
or otherwise dispose of shares of Stock or exercise the Option under the Amended
Plan during such times the Participant is considered to have “inside
information” regarding the Company as defined by the laws or regulations in the
Participant’s country. Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders the Participant places before he or she
possessed inside information. Furthermore, the Participant could be prohibited
from (i) disclosing the inside information to any third party (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them otherwise
to buy or sell securities. The Participant understands that third parties
include fellow employees. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant acknowledges that it
is the Participant’s responsibility to comply with any applicable restrictions,
and that the Participant should therefore consult his or her personal advisor on
this matter.


14.Foreign Asset/Account Reporting and Exchange Control Requirements
The Participant acknowledges that the Participant’s country may have certain
foreign asset and/or foreign account reporting requirements and exchange
controls which may affect the Participant’s ability to acquire or hold shares of
Stock acquired under the Amended Plan or cash received from participating in the
Amended Plan (including from any dividends paid on shares of Stock or sales
proceeds from the sale of shares of Stock) in a brokerage or bank account
outside the Participant’s country. The Participant may be required to report
such accounts, assets or transactions to the tax or other authorities in the
Participant’s country. The Participant also may


10



--------------------------------------------------------------------------------




be required to repatriate sale proceeds or other funds received as a result of
the Participant’s participation in the Amended Plan to the Participant’s country
through a designated bank or broker within a certain time after receipt. The
Participant acknowledges that it is the Participant’s responsibility to be
compliant with such regulations, and the Participant should consult his or her
personal legal advisor for any details.


15.Imposition of Other Requirements.
The Company reserves the right to impose other requirements on the Participant’s
participation in the Amended Plan, on the Option and on any shares of Stock
acquired under the Amended Plan, to the extent the Company or any of its
Subsidiaries determine it necessary or advisable to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the Option and the Amended Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. The Participant agrees to take any and all actions, and consents to
any and all actions taken by the Company and its Subsidiaries, as may be
required to allow the Company and its Subsidiaries to comply with local laws,
rules and regulations in the Participant’s country. In addition, the Participant
agrees to take any and all actions as may be required to comply with the
Participant’s personal obligations under local laws, rules and regulations in
the Participant’s country.


16.Addendum.
This grant of the Option shall be subject to any special terms and conditions
set forth in any Addendum to this Agreement for the Participant’s country of
residence or employment, if different. Moreover, if the Participant relocates to
one of the countries included in the Addendum, the special terms and conditions
for such country will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Participant’s relocation). The Addendum constitutes part of this Agreement.
17.Electronic Delivery of Award Agreement.
The Company, in its sole discretion, may decide to deliver any documents related
to current or future participation in the Amended Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Amended Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.


18.Language.
If the Participant has received this Agreement or any other document related to
the Amended Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.




11



--------------------------------------------------------------------------------




19.No Advice Regarding Grant.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Amended Plan, or the Participant’s acquisition or sale of the underlying
shares of Stock. The Participant should consult with his or her own personal
tax, legal and financial advisors regarding the Participant’s participation in
the Amended Plan before taking any action related to the Amended Plan.
20.Confidentiality.
(a)    The Participant acknowledges and agrees that the Participant’s position
and employment by the Company has required, and will continue to require, that
the Participant have access to, and knowledge of, valuable and sensitive
information relating to the Company and its business including, but not limited
to, information relating to its products and product development; pricing;
engineering and design specifications; trade secrets; customers; suppliers;
employees; unique and/or proprietary software and source code; and marketing
plans (collectively, “Confidential Information”).


(b)The Participant acknowledges and agrees that the Participant will keep in
strict confidence, and will not, directly or indirectly, at any time during or
after the Participant’s employment with the Company, disclose, furnish,
disseminate, make available or use Confidential Information of the Company or
its customers or suppliers, without limitation as to when or how the Participant
may have acquired such information, other than in the proper performance of the
Participant’s duties to the Company, unless and until such Confidential
Information is or shall become general public knowledge through no fault of the
Participant.

(c)Nothing contained in this Agreement shall limit the Participant’s ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other U.S.
federal, state or local and/or non-U.S. governmental agency or commission
(“Government Agencies”). Furthermore, this Agreement does not limit the
Participant’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other Company confidential
information, without notice to the Company. This Agreement also does not limit
the Participant’s right to receive an award for information provided to any
Government Agencies. Pursuant to the Defend Trade Secrets Act of 2016, an
individual may not be held criminally or civilly liable under any U.S. federal
or state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a U.S. federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer's
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual: (a) files any document containing the trade secret
under seal; and (b) does not disclose the trade secret, except pursuant to court
order.



12



--------------------------------------------------------------------------------




21.Non-Competition and Non-Solicitation.
(a)    For purposes of this Agreement, “Competition” by the Participant means
engaging in, or otherwise directly or indirectly being employed by or acting as
a consultant to, or being a director, officer, employee, principal, agent,
shareholder, member, owner or partner of, anywhere in the world that competes,
directly or indirectly, with the Company in the Business; provided, however, it
shall not be a violation of this Agreement for the Participant to become the
registered or beneficial owner of up to five percent (5%) of any class of share
of any entity in Competition with the Company that is publicly traded on a
recognized domestic or foreign securities exchange, provided that the
Participant does not otherwise participate in the Business of such corporation.
(b)    For purposes of this Agreement, “Business” means the creation,
development, manufacture, sale, promotion and distribution of vehicle
electronics, transportation components, integrated systems and modules,
electronic technology and other products and services that the Company engages
in, or is preparing to become engaged in.
(c)    The Participant agrees that, during the Participant’s employment and for
18 months after the termination of the Participant’s employment by the
Participant or by the Company for any reason, the Participant will not directly
or indirectly engage in Competition with the Company.
(d)    The Participant agrees that, during the Participant’s employment and for
18 months after the termination of the Participant’s employment by the
Participant or by the Company for any reason, the Participant will not directly
or indirectly: (i) solicit for the Participant’s benefit or the benefit of any
other person or entity, business of the same or of a similar nature to the
Business from any customer that is doing business with the Company or that did
business with the Company in the six months before the termination of the
Participant’s employment; (ii) solicit for the Participant’s benefit or the
benefit of any other person or entity from any known potential customer of the
Company, business of the same or of a similar nature to the Business; (iii)
otherwise interfere with the Business of the Company, including, but not limited
to, with respect to any relationship or agreement between the Company and any
supplier to the Company during the period of the Participant’s employment; or
(iv) solicit for the Participant’s benefit or the benefit of any other person or
entity, the employment or services of, or hire or engage, any individual who was
employed or engaged by the Company during the period of the Participant’s
employment.
(e)     The Participant acknowledges that the Company would suffer irreparable
harm if the Participant fails to comply with Paragraph 20 or 21 of this
Agreement, and that the Company would be entitled to any appropriate relief,
including money damages, equitable relief and attorneys' fees. The Participant
further acknowledges that enforcement of the covenants in Paragraph 21 is
necessary to ensure the protection and continuity of the business and goodwill
of the Company and that, due to the proprietary nature of the Business of the
Company, the restrictions set forth in Paragraph 21 are reasonable as to
geography, duration and scope.

22.Jurisdiction and Venue.
The parties agree that enforcement of this Agreement, including any legal
actions for breach of this Agreement, may only be brought in a state or federal
court located in Oakland


13



--------------------------------------------------------------------------------




County or Wayne County, Michigan. The parties expressly agree that Michigan
state and federal courts may properly exercise personal jurisdiction over them
in any such litigation, and hereby waive any objections to personal jurisdiction
and venue in: (a) any Michigan state court located in Wayne County or Oakland
County, Michigan; or (b) the United States District Court for the Eastern
District of Michigan.

1.    Incorporation by Reference.
The terms of the Amended Plan are expressly incorporated herein by reference. In
the event of any conflict between this Agreement and the Amended Plan, the
Amended Plan shall govern.
2.    Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without reference to any conflict of laws principles
thereof.
3.    Severability.
If any provision of the Agreement is held unenforceable, illegal or invalid for
any reason, the unenforceability, illegality or invalidity will not affect the
remaining provisions of the Agreement, and the Agreement is to be construed and
enforced as if the unenforceable, illegal or invalid provision had not been
inserted, and the provisions so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.
4.    Waiver.
The waiver by the Company with respect to the Participant’s (or any other
participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.
5.    Binding Effect; No Third Party Beneficiaries.
This Agreement shall be binding upon and inure to the benefit of the Company and
the Participant, and to each of our respective heirs, representatives,
successors and permitted assigns. Neither the terms of this Agreement nor the
Amended Plan shall confer any rights or remedies upon any person other than the
Company and the Participant and to each of our respective heirs,
representatives, successor and permitted assigns.
6.    Amendment.
This Agreement may not be amended, modified, terminated or otherwise altered
except by the written consent of the Company and the Participant.



14



--------------------------------------------------------------------------------




7.    Counterparts.
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.


15



--------------------------------------------------------------------------------




ADDENDUM TO
NONQUALIFIED STOCK OPTION GRANT AGREEMENT
COUNTRY-SPECIFIC TERMS AND CONDITIONS


Capitalized terms used but not defined in this Addendum have the meanings set
forth in the Amended Plan and/or in the Agreement.


TERMS AND CONDITIONS


This document (the “Addendum”) includes additional terms and conditions that
govern the Nonqualified Stock Option granted under the Amended Plan if the
Participant works and/or resides in one of the countries or jurisdictions listed
below. If the Participant is a citizen or resident of a country other than the
one in which the Participant currently is residing and/or working, transfers
employment and/or residency after the Grant Date or is considered a resident of
another country for local law purposes, the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to the Participant (or, in the event of the Participant’s relocation, the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate such relocation).
NOTIFICATIONS
This document also includes information regarding certain issues of which the
Participant should be aware with respect to the Participant’s participation in
the Amended Plan. The information is based on the securities, exchange control
and other laws in effect in the respective countries as of January 2019. Such
laws are often complex and change frequently. As a result, the Participant
should not rely on the information noted in this document as the only source of
information relating to the consequences of the Participant’s participation in
the Amended Plan because the information may be out of date by the time the
Participant exercises the Option or sells shares or Stock acquired under the
Amended Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.
If the Participant is a citizen or resident of a country other than the one in
which the Participant currently is residing and/or working, transfers employment
and/or residency after the Grant Date or is considered a resident of another
country for local law purposes, the notifications contained herein may not apply
to the Participant.
European Union (“EU”) / European Economic Area (“EEA”)


Data Privacy. If the Participant resides and/or performs services in the EU/EEA,
Paragraph 12 of the Agreement shall be replaced with the following:

The Company, with its registered address at One Village Center Drive, Van Buren
Township, Michigan 48111, U.S.A., is the controller responsible for the
processing of the Participant’s personal data by the Company and the third
parties noted below.
(a)    Data Collection and Usage. Pursuant to applicable data protection laws,
the Participant is hereby notified that the Company collects, processes and uses
certain personally-identifiable information about the Participant for the
legitimate interest of implementing,


16



--------------------------------------------------------------------------------




administering and managing the Amended Plan and generally administering equity
awards; specifically, including the Participant’s name, home address, email
address and telephone number, date of birth, social insurance number or other
identification number, salary, citizenship, job title, any shares of Stock or
directorships held in the Company, and details of all Restricted Stock Units,
options or any other entitlement to shares of Stock awarded, canceled,
exercised, vested, or outstanding in the Participant’s favor, which the Company
receives from the Participant or the Employer (“Personal Data”). In granting
options under the Amended Plan, the Company will collect Personal Data for
purposes of allocating shares of Stock and implementing, administering and
managing the Amended Plan. The Company’s legal basis for the collection,
processing and use of Personal Data is the necessity of the processing for the
Company to perform its contractual obligations under this Agreement and the
Amended Plan and the Company’s legitimate business interests of managing the
Amended Plan, administering employee equity awards and complying with its
contractual and statutory obligations.


(b)    Stock Plan Administration Service Provider. The Company transfers
Personal Data to Fidelity Stock Plan Services, an independent service provider
based in the United States, which assists the Company with the implementation,
administration and management of the Amended Plan. In the future, the Company
may select a different service provider and share Personal Data with another
company that serves in a similar manner. The Company’s service provider will
open an account for the Participant to receive and trade shares of Stock. The
Participant will be asked to agree on separate terms and data processing
practices with the service provider, which is a condition to the Participant’s
ability to participate in the Amended Plan. The processing of Personal Data will
take place through both electronic and non-electronic means. Personal Data will
only be accessible by those individuals requiring access to it for purposes of
implementing, administering and operating the Amended Plan.


(c)    International Data Transfers. The Company and its service providers are
based in the United States. The Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. For example,
the European Commission has issued only a limited adequacy finding with respect
to the United States that applies only to the extent companies register for the
EU-U.S. Privacy Shield program. Alternatively, an appropriate level of
protection can be achieved by implementing safeguards such as the Standard
Contractual Clauses adopted by the EU Commission. Personal Data will be
transferred from the EU/EEA to the Company and onward from the Company to any of
its service providers based on the EU Standard Contractual Clauses or, if
applicable, registration with the EU-U.S. Privacy Shield program. The
Participant may request a copy of such appropriate safeguards by contacting his
or her local human resources department.


(d)    Data Retention. The Company will use Personal Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Amended Plan or as required to comply with legal or regulatory obligations,
including tax and securities laws. When the Company no longer needs Personal
Data, the Company will remove it from its systems. If the Company keeps Personal
Data longer, it would be to satisfy legal or regulatory obligations and the
Company’s legal basis would be for compliance with relevant laws or regulations.


(e)    Data Subject Rights. The Participant may have a number of rights under
data privacy laws in the Participant’s country. For example, the Participant’s
rights may include the right to (i) request access or copies of Personal Data
the Company processes, (ii) request


17



--------------------------------------------------------------------------------




rectification of incorrect Personal Data, (iii) request deletion of Personal
Data, (iv) place restrictions on processing of Personal Data, (v) lodge
complaints with competent authorities in the Participant’s country, and/or (vi)
request a list with the names and addresses of any potential recipients of
Personal Data. To receive clarification regarding the Participant’s rights or to
exercise the Participant’s rights, the Participant may contact his or her local
human resources department.
Germany
No country-specific provisions.
United Kingdom
Withholding of Taxes. Without limitation to Paragraph 6 of the Agreement, the
Participant hereby agrees that the Participant is liable for all Tax-Related
Items and hereby covenants to pay all such Tax-Related Items, as and when
requested by the Company, the Employer or by Her Majesty’s Revenue & Customs
(“HMRC”) (or any other tax authority or any other relevant authority). The
Participant also hereby agrees to indemnify and keep indemnified the Company and
the Employer against any Tax-Related Items that they are required to pay or
withhold on the Participant’s behalf or have paid or will pay to HMRC (or any
other tax authority or any other relevant authority).

Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant may not be able to indemnify the Company or the Employer
for the amount of any income tax not collected from or paid by the Participant,
as it may be considered a loan. In this case, the amount of any income tax not
collected within 90 days after the end of the U.K. tax year in which the event
giving rise to the Tax-Related Items occurs may constitute an additional benefit
to the Participant on which additional income tax and national insurance
contribution may be payable. The Participant understands that the Participant
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company and/or the Employer for the value of any employee
national insurance contribution due on this additional benefit, which may be
recovered from the Participant’s by the Company or the Employer by any of the
means referred to in Paragraph 6 of the Agreement.
Exclusion of Claim. The Participant hereby acknowledges and agrees that the
Participant will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant ceasing to have rights
under or to be entitled to options, whether or not as a result of termination of
employment (whether such termination is in breach of contract or otherwise), or
from the loss of diminution in value of the options. Upon the grant of the
options, the Participant shall be deemed to have waived irrevocably such
entitlement.




18

